Citation Nr: 1129365	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  02-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disorder.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied entitlement to service connection for patellofemoral syndrome, right knee, claimed as right knee pain. 

The Board remanded this claim in August 2004, December 2005, October 2006, August 2009 and March 2010 for additional development.  The claim has been returned now for further appellate action.  


FINDING OF FACT

The Veteran's current right knee disorder is not the result of a disease or injury in service; was not present in service or within one year of discharge; and is not proximately related to service-connected right leg shin splints.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in February 2006, subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  She was informed that VA provided ratings based on the rating schedule and was given examples of the evidence she could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, she was provided this notice in the February 2006 letter.  

The Veteran has substantiated her status as a veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by an October 2006 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of a December 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

The issue on appeal was previously before the Board in August 2004, December 2005, October 2006, August 2009 and March 2010, when it was remanded for additional development.  In accordance with the August 2004 remand instructions, a statement of the case was issued in August 2005.  The Veteran perfected her appeal.  The Board remanded the claim in December 2005, October 2006 and August 2009 in order to obtain an adequate VA examination and opinion as to whether any currently diagnosed right knee disorder was incurred in or due to military service or was caused or aggravated by service-connected right leg shin splints.  VA examinations and opinions obtained in March 2006 and February 2008 were inadequate as complete opinions with a supporting rationale were not provided as requested.  The Veteran failed to appear for a VA examination scheduled in October 2009.  

There is no documentation in the claims file of the notice of examination that was sent to the Veteran.  However, VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file and, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  
The Veteran has not asserted that she failed to receive notice for the October 2009 examination, nor is there other evidence to rebut the presumption of regularity.  Thus, the Veteran was properly notified of the date and time of her examination.

When a claimant fails to report for a scheduled examination in connection with an original service connection claim, without good cause, the claim will be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2010).  The Veteran has not offered good cause for her failure to report for the scheduled VA examination.  The examination was necessary to clarify the contradictory history reported over the years and to determine whether the current right knee disorder was in anyway related to service.  She was provided notice of the consequences of failing to report for an examination in a September 2009 letter.  Moreover, the Veteran was provided notice of the finding that she had failed to report for the examination in a December 2009 SSOC and no response was received from her.  

Nevertheless, a Veterans Health Administration (VHA) opinion was obtained in March 2011 for her right knee disorder service connection claim.  VA treatment records were obtained in accordance with the March 2010 Board remand.  

Since the record reflects compliance with the March 2010 remand, and the Board has taken action to correct the deficiencies with regard to compliance with the August 2004, December 2005, October 2006, and August 2009 remands, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.   
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA amended 38 C.F.R. § 3.310 during the course of this appeal, effective from October 10, 2006, to incorporate explicitly the holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Inasmuch as these substantive changes do not affect the claim being decided in this case, the Board need not determine which version of the law applies.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The most recent medical evidence, including a July 2009 VA medical center (VAMC) treatment record, demonstrates treatment and diagnosis of degenerative changes and osteoarthritis of the right knee.  Therefore, the first element of service connection-a current disability-is established.  

The Veteran has reported that her right knee pain began around 1994 during military service.  She stated during a May 2006 VAMC orthopedic consultation that she participated in multiple airborne jumps while in the military and she does not recall any specific right knee trauma.  Her DD 214 shows service as a practical nurse and courses in nursing and telecommunications operation and maintenance.  It does not demonstrate any participation in airborne jumps or any type of aviation.  

Nevertheless, the Veteran is competent to report current symptoms of her right knee injury and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, even if the Board were to accept the Veteran's reports of in-service knee symptoms or injury, the record does not demonstrate a continuity of symptomatology since service or a link between the current right knee disability and service.  

Service treatment records are negative for any complaints, treatment or diagnosis of a right knee disability.  In an August 1998 report of medical history, the Veteran specifically denied swollen and painful joints, cramps in the legs, arthritis, rheumatism or bursitis, and bone, joint or other deformities and did not report any right knee symptoms in the notes section.  The lower extremities and feet were found to be normal or without disability in the August 1998 separation examination.  

In a December 1998 disability checklist, the Veteran did not report any right knee disability, despite the fact that the knee was listed as a possible disability area and despite the fact that she reported lower leg shin splints.  In February 2000, she submitted a claim for service connection benefits for other disabilities and did not mention any right knee symptoms.  Right knee symptoms were not reported during a September 2000 VA examination, where again she did report shin splints, and an X-ray of the right lower leg taken at that time revealed no bony abnormalities.  

According to the evidence of record, the first time the Veteran reported any right knee symptoms was in a February 2002 VA examination conducted the month before she filed the current claim, over three years after discharge from service.  During that examination, the Veteran reported that bilateral leg pain began in 1994 and that she had been having pain in the right knee for the last six months.  

Several VA examinations and opinions were obtained in this case.  As noted in the October 2006 and August 2009 Board remands, a March 2006 VA examination report and a February 2008 opinion were inadequate as they did not provide an opinion regarding the etiology of the current right knee disorder which was supported by a rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008) (an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report).  

The Board obtained a VHA opinion in March 2011, where a VA physician was requested to address the issue of etiology.  The physician concluded that the available evidence did not substantiate that it was at least as likely as not that the Veteran's current right knee disorder had its onset in service or in the year immediately after service or was otherwise the result of a disease or injury in service.  

The examiner noted that while the Veteran did have lower leg symptoms related to shin splints and participated in airborne jumps during her military service, she did not seek treatment or have any recorded objective findings of knee arthritis until 2002.  

The VA physician also noted the orthopedic examination received in 2000 at which time the only mention of knee pain was tibial discomfort greater in the left knee than the right.  The physician further noted that at the time of the 2002 examination, X-rays showed mild joint space narrowing consistent with mild arthritis or meniscal disease.  In 2006, a very comprehensive orthopedic examination including X-rays and an MRI demonstrated only mild medial joint space narrowing, apparently unchanged from four years earlier, and a normal MRI.  The examiner stated that it was probable that the objective findings would have progressed more from the 1998 to 2006 if the injury occurred earlier in service.  

The only evidence of a direct nexus between the current right knee disability and service are the statements of the Veteran.  While the Veteran has recently reported that her right knee symptoms began during service in 1994, she reported to a VA examiner prior to the institution of this claim for benefits that in fact bilateral leg pain related to shin splints began during service and her right knee symptoms had actually begun six months prior to that February 2002 examination.  

The Board finds the Veteran's statements to the February 2002 VA examiner to be more probative than the statements made in conjunction with her claim for compensation benefits.  As her reports have been contradictory over the years and as there was a significant gap of time between service and the first evidence of right knee symptoms despite numerous opportunities to report such symptoms, the Board finds her statements regarding in-service incurrence and continuity of symptomatology to not be credible.  

The Board also notes that the Veteran has asserted that her right knee disability may have been caused or aggravated by her service-connected right leg shin splints.  Service treatment records document treatment for bilateral shin splints in August 1994.  

As noted above and in prior Board remands, the etiology opinions provided by the VA examiner in March 2006 and February 2008 were inadequate.  While the examiner found that it was unlikely that the current right knee disorder was due to the shin splints problem noted in service, a rationale for this opinion was not provided.  However, the March 2011 VA physician stated that there :is no justification in the orthopedic literature that links shin splints to knee disability so there can be no rationale to support the contention" that the Veteran's right knee disorder was either caused or aggravated by her service-connected shin splints.  The physician stated that shin splints, described as "medial tibial stress syndrome" do not themselves cause or aggravate other disorders.   

Based on the foregoing, the Board finds that the evidence is against a finding of a nexus between the Veteran's currently diagnosed right knee disorder and the alleged in-service injury or service-connected right leg shin splints.  Therefore, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


